UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1879


In re: JAMEL LAW,

                    Petitioner.


              On Petition for Writ of Mandamus. (1:10-cr-00477-CMH-2)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamel Law, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamel Law petitions for a writ of mandamus, alleging the district court has unduly

delayed acting on his motion for a sentence reduction. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court ruled on Law’s motion for sentence reduction. Accordingly, because the

district court has recently decided Law’s motion, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2